Exhibit 10.1

CONSOL Energy Inc.

Equity Incentive Plan

As Amended and Restated Effective May 1, 2012

Capitalized terms shall have the meaning set forth in Section 16 of the Plan.

 

  1.     PURPOSE.

The purposes of the CONSOL Energy Inc. Equity Incentive Plan as amended and
restated as set forth herein are to promote the interests of the Company and its
shareholders by (i) attracting and retaining Eligible Directors, executive
officers and other key employees of the Company and its Affiliates;
(ii) motivating such individuals by means of performance-related incentives to
achieve long-range performance goals; and (iii) enabling such individuals to
participate in the long-term growth and financial success of the Company.

 

  2.     RESPONSIBILITY FOR ADMINISTRATION.

(a)         Authority of Board.  Subject to the terms of the Plan and applicable
law, and in addition to other express powers and authorizations conferred on the
Board by the Plan, the Board shall have full power and discretionary authority
to decide all matters relating to the administration and interpretation of the
Plan; provided, however, that ministerial responsibilities of the Plan (e.g.,
management of day-to-day matters) may be delegated to the Company’s officers, as
set forth in Section 2(d) below. The Board’s powers include the authority to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to an eligible Employee; (iii) determine the number of Shares to be
covered by, or with respect to which payments, rights, or other matters are to
be calculated in connection with, Awards; (iv) determine the terms and
conditions of any Award, including the discretion to determine the extent to
which Awards will be structured to conform to the requirements applicable to
performance-based compensation described in Section 162(m) of the Code;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled or exercised in cash, Shares, other securities, other Awards or other
property, or canceled, forfeited, or suspended and the method or methods by
which Awards may be settled, exercised, canceled, forfeited, or suspended;
(vi) determine whether, to what extent, and under what circumstances cash,
Shares, other securities, other Awards, other property, and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the holder thereof or of the Board; (vii) interpret and
administer the Plan and any instrument or agreement relating to, or Award made
under, the Plan; (viii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; (ix) advance the lapse of any waiting period,
accelerate any exercise date, waive or modify any restriction applicable to
Awards (except those restrictions imposed by law); (x) correct any defect or
supply any omission or reconcile any inconsistency in the Plan or in any Award
Agreement in the manner and to the extent it shall deem expedient to carry the
Plan into effect; and (xi) make any other determination and take any other
action that the Board deems necessary or desirable for the administration of the
Plan. All decisions and determinations of the Board shall be final, conclusive
and binding on the Company, the Participant and any and all interested parties.

(b)         Board Discretion Binding.  Unless otherwise expressly provided in
the Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Board, may be made at any time and shall be final, conclusive,
and binding upon all Persons, including the Company, any Affiliate, any
Participant, any holder or beneficiary of any Award, any shareholder and any
Employee. All Awards shall be made conditional upon the Participant’s
acknowledgement, in writing or by acceptance of the Award, that all decisions
and determinations of the Board shall be final and binding on the Participant,
his or her beneficiaries and any other person having or claiming an interest
under such Award.

 

1



--------------------------------------------------------------------------------

(c)         Delegation to Committee.  The Board may delegate to the Committee
any or all its authority for the administration of the Plan, and may revoke such
delegation at any time; provided, however, that the Board shall approve (i) any
Awards to the Company’s Eligible Directors and (ii) amendments to the Plan. If
authority is delegated to the Committee, all references to the Board in the Plan
shall mean and relate to the Committee except as otherwise provided by the
Board.

(d)         Delegation to Officer.  Except to the extent prohibited by
applicable law or regulation, the Board or the Committee may delegate all or any
portion of its responsibilities and powers to any person or persons selected by
it, and may revoke such delegation at any time. The ministerial responsibilities
of the Plan (e.g., management of day-to-day matters) are a function that has
been delegated to the Company’s officers as permitted by the terms of the Plan
and in compliance with applicable law and regulation. No officer to whom
administrative authority has been delegated pursuant to this provision may waive
or modify any restriction applicable to an award to such officer under the Plan.

(e)         No Liability.  No member of the Board, the Committee, or any person
they delegate responsibilities and/or duties to, shall be liable for any action
taken or determination made in good faith with respect to the Plan or any Award
granted hereunder.

 

  3.     SHARES AVAILABLE FOR AWARDS; LIMITATIONS.

(a)         Shares Available.  Subject to adjustment in Section 3(c) below, the
aggregate number of Shares with respect to which Awards may be granted under the
Plan shall be 31,800,000. The aggregate number of Shares available with respect
to Awards under the Plan shall be reduced by one (1) Share for each Share to
which an Award relates; provided, however, that such aggregate number of Shares
available with respect to Awards under the Plan shall be reduced by 1.62 Shares
for each Share which relates to a Full-Value Award, and no more than 3,000,000
Shares may be issued with respect to Incentive Stock Options. If, after the
Effective Date, any Shares covered by an Award granted under the Plan, or to
which such an Award relates, are forfeited, or otherwise terminates or is
canceled without the delivery of Shares, then the Shares covered by such Award,
or to which such Award relates, or the number of Shares otherwise counted
against the aggregate number of shares with respect to which Awards may be
granted (including the 1.62 Shares that relate to Full Value Awards), to the
extent of any such forfeiture, termination or cancellation, shall again become
Shares with respect to which Awards may be granted; provided, however, that
Shares (i) delivered in payment of the exercise price of an Option, (ii) not
issued upon the settlement of Stock Appreciation Rights, or (iii) delivered to
or withheld by the Company to pay withholding taxes, shall not become available
again for issuance under this Plan.

(b)         Limitations on Awards.  Subject to adjustment as provided in
Section 3(c), the maximum number of Shares with respect to which Awards may be
granted to any Participant during a calendar year shall be 3,000,000 Shares. No
Participant may receive: (i) Stock Options or Stock Appreciation Rights under
this Plan for more than 1,000,000 Shares in any one calendar year of the
Company; (ii) Performance Awards (denominated in Shares) for more than 2,000,000
Shares in any one calendar year of the Company and (iii) Performance Awards
(denominated in cash) for more than $15,000,000 in any one calendar year of the
Company. The foregoing limitations shall be subject to adjustment as provided in
Section 3(c).

(c)         Adjustments.  In the event a dividend or other distribution (whether
in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, issuance of warrants or other rights
to purchase Shares or other securities of the Company, or other similar
corporate transaction or event affects the Shares such that an adjustment is
determined by the Board to be necessary in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Board shall, in an equitable manner, adjust any or all
of (A) the number of Shares or other securities of the Company (or number and
kind of other securities or property) with respect to which Awards may be
granted, (B) the maximum number of Shares subject to an Award granted to a
Participant

 

2



--------------------------------------------------------------------------------

pursuant to Section 3(b) of the Plan, (C) the number of Shares or other
securities of the Company (or number and kind of other securities or property)
subject to outstanding Awards, (D) the grant or exercise price with respect to
any Award, and (E) any applicable performance goals with respect to Awards;
provided, in each case, that (A) with respect to Awards of Incentive Stock
Options no such adjustment shall be authorized to the extent that such authority
would cause the Plan to violate Section 422(b)(1) of the Code, as from time to
time amended, unless the Board determines otherwise, (B) with respect to any
Award no such adjustment shall be authorized to the extent that such authority
would be inconsistent with the Plan’s meeting the requirements of Section 162(m)
of the Code, unless otherwise determined by the Board, (C) with respect to any
Award subject to Section 409A, no such adjustment shall be authorized to the
extent that such authority would cause the Plan to fail to comply with, or
qualify for, an exception to Section 409A, and (D) any fractional shares
resulting from such adjustment shall be eliminated.

(d)         Substitute Awards.  Any Shares underlying Substitute Awards shall
not, unless required by law, be counted against the Shares available for Awards
under the Plan.

(e)         Sources of Shares Deliverable under Awards.  Shares to be issued
under the Plan may be made available from authorized and unissued Shares or of
treasury Shares. During the term of the Plan, the Company will at all times
reserve and keep available the number of Shares of Stock that shall be
sufficient to satisfy the requirements of the Plan.

 

  4.     ELIGIBILITY.

Any Employee, including any officer or employee-director of the Company or any
Affiliate, who is not a member of the Committee, shall be eligible to be
designated a Participant. Eligible Directors shall be eligible for Awards as
described in Section 10.

 

  5.     STOCK OPTIONS.

(a)         Grant.  Subject to the provisions of the Plan, the Board shall have
sole and complete authority to determine the Participants to whom Options shall
be granted (provided that Incentive Stock Options may only be granted to
employees of the Company or a parent or subsidiary of the Company within the
meaning of Code Sections 424 (e) and (f)), the number of Shares to be covered by
each Option, the Option price and the conditions and limitations applicable to
the exercise of the Option; provided that the standard, initial vesting schedule
for Options will provide for vesting of such Awards, in one or more increments,
over a service period of no less than three years (not including special vesting
terms set forth therein) provided, however, that this limitation shall not:
(i) apply to Options granted to Eligible Directors, (ii) adversely affect a
Participant’s rights under another plan or agreement, (iii) apply to Substitute
Awards or any other Awards granted in exchange for the surrender of, or
substitution of, another company’s awards to its employees and directors, or
(iv) apply to Options to purchase up to 350,000 Shares. The Board shall have the
authority to grant Incentive Stock Options, or to grant Non-Qualified Stock
Options, or to grant both types of Options. In the case of Incentive Stock
Options, the terms and conditions of such grants shall be subject to and comply
with such rules as may be prescribed by Section 422 of the Code, as from time to
time amended, and any regulations implementing such statute.

(b)         Exercise Price.  The Board in its sole discretion shall establish
the exercise price at the time each Option is granted. The exercise price of an
Option may not be less than the Fair Market Value on the Grant Date, except in
the case of Substitute Awards granted in assumption of, or in substitution for,
outstanding awards previously granted by a company acquired by the Company or
with which the Company combines.

(c)         Exercise.  Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may, in its sole discretion,
specify in the applicable Award Agreement or thereafter. The Board may impose
such conditions with respect to the exercise of Options, including without
limitation, any relating to the application of federal or state securities laws,
as it may deem necessary or advisable.

 

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing, an Option shall not be exercisable after the
expiration of ten years from the Grant Date.

(d)         Payment.  No Shares shall be delivered pursuant to any exercise of
an Option until payment in full of the Option price is received by the Company.
Such payment may be made in cash, or its equivalent, or by exchanging, actually
or constructively, Shares owned by the Participant (for any minimum period set
forth in the Award Agreement or as may otherwise be required by the Board and
which are not the subject of any pledge or other security interest), or by a
combination of the foregoing, provided that the combined value of all cash and
cash equivalents and the Fair Market Value of any such Shares so tendered to the
Company as of the date of such tender is at least equal to such Option price. A
Participant may elect to pay all or any portion of the aggregate exercise price
by having Shares with a Fair Market Value on the date of exercise equal to the
aggregate exercise price withheld by the Company or sold by a broker-dealer or,
as provided in an Award Agreement, by having Shares withheld with such value by
the Company.

(e)         Extension of Exercise Period.   If the exercise of an Option is
prevented by Section 14(d), the Option shall remain exercisable until thirty
days after the date such exercise first would no longer be prevented by such
provision, but in any event no later than the expiration date of such Option.

 

  6.     STOCK APPRECIATION RIGHTS.

(a)         Grant.  Subject to the provisions of the Plan, the Board shall have
sole and complete authority to determine the Participants to whom Stock
Appreciation Rights shall be granted, the number of Shares to be covered by each
Stock Appreciation Right Award, the grant price thereof and the conditions and
limitations applicable to the exercise thereof. Stock Appreciation Rights may be
granted in tandem with another Award, in addition to another Award, or
freestanding and unrelated to another Award. Stock Appreciation Rights granted
in tandem with or in addition to an Award may be granted either at the same time
as the Award or, except in the case of Incentive Stock Options, at a later time.
Stock Appreciation Rights shall not be exercisable earlier than six months after
the Grant Date, and shall have a grant price no less that the Fair Market Value
of Shares covered by the right on the Grant Date (except with respect to a
Substitute Award).

(b)         Exercise and Payment.  A Stock Appreciation Right shall entitle the
Participant to receive an amount equal to the excess of the Fair Market Value of
a Share on the date of exercise of the Stock Appreciation Right over the grant
price thereof. The Board shall determine whether a Stock Appreciation Right
shall be settled in cash, Shares or a combination of cash and Shares.

(c)         Other Terms and Conditions.  Subject to the terms of the Plan and
any applicable Award Agreement, the Board shall determine, at or after the grant
of a Stock Appreciation Right, the term (up to a maximum of ten years from the
Grant Date), methods of exercise, methods and form of settlement, and any other
terms and conditions of any Stock Appreciation Right. Any such determination by
the Board may be changed by the Board from time to time and may govern the
exercise of Stock Appreciation Rights granted or exercised prior to such
determination as well as Stock Appreciation Rights granted or exercised
thereafter. The Board may impose such conditions or restrictions on the exercise
of any Stock Appreciation Right as it shall deem appropriate.

(d)         Extension of Exercise Period.  If the exercise of a Stock
Appreciation Right is prevented by Section 14(d), the Stock Appreciation Right
shall remain exercisable until thirty days after the date such exercise first
would no longer be prevented by such provision, but in any event no later than
the expiration date of such Stock Appreciation Right.

 

  7.     RESTRICTED STOCK AND RESTRICTED STOCK UNITS.

(a)         Grant.  Subject to the provisions of the Plan, the Board shall have
sole and complete authority to

 

4



--------------------------------------------------------------------------------

determine the Participants to whom Shares of Restricted Stock and Restricted
Stock Units shall be granted, the number of Shares of Restricted Stock and/or
the number of Restricted Stock Units to be granted to each Participant, the
duration of the period during which, and the conditions under which, the
Restricted Stock and Restricted Stock Units may be forfeited to the Company, and
the other terms and conditions of such Awards. The standard, initial vesting
schedule applicable to Awards of Restricted Stock and/or Restricted Stock Units
shall provide for vesting of such Awards, in one or more increments, over a
service period of no less than three years or, in the case of Performance
Awards, a performance period of no less than 12 months (in each case, not
including special vesting terms set forth therein); provided however, this
limitation shall not: (i) apply to Awards granted to Eligible Directors pursuant
to the Company’s compensation program applicable to Eligible Directors,
(ii) adversely affect a Participant’s rights under another plan or agreement,
(iii) apply to Substitute Awards or any other Awards granted in exchange for the
surrender of, or substitution of, another company’s awards to its employees and
directors, or (iv) apply to up to 350,000 Shares relating to Restricted Stock
and/or Restricted Stock Unit Awards granted pursuant to this Section 7.

(b)         Transfer Restrictions.  Shares of Restricted Stock and Restricted
Stock Units may not be sold, assigned, transferred, pledged or otherwise
encumbered, except, in the case of Restricted Stock, as provided in the Plan or
the applicable Award Agreements. Certificates issued in respect of Shares of
Restricted Stock shall be registered in the name of the Participant and
deposited by such Participant, together with a stock power endorsed in blank,
with the Company. Upon the lapse of the restrictions applicable to such Shares
of Restricted Stock, the Company shall deliver such certificates to the
Participant or the Participant’s legal representative.

(c)         Payment.  Each Restricted Stock Unit shall have a value equal to the
Fair Market Value of a Share on the settlement or payment date of such Award.
Restricted Stock Units shall be paid in cash, Shares, other securities or other
property, as determined in the sole discretion of the Board, upon the lapse of
the restrictions applicable thereto, or otherwise in accordance with the
applicable Award Agreement.

(d)         Dividends and Distributions.  Dividends and other distributions paid
on or in respect of any Shares of Restricted Stock or Restricted Stock Units may
be paid directly to the Participant, or may be reinvested in additional Shares
of Restricted Stock or in additional Restricted Stock Units, as determined by
the Board in its sole discretion.

 

  8.     PERFORMANCE AWARDS.

(a)         Grant.  Subject to the limitations set forth in Section 3, the Board
shall have sole and complete authority to determine the eligible individuals who
shall receive a “Performance Award,” which shall consist of a right that is
(i) denominated and/or payable in cash, Shares or any other form of Award
issuable under this Plan (or any combination thereof) (other than Options or
Stock Appreciation Rights), (ii) valued, as determined by the Board, in
accordance with the achievement of such performance goals during such
performance periods as the Board shall establish, and (iii) payable at such time
and in such form as the Board shall determine. Unless otherwise determined by
the Board, any such Performance Award shall be evidenced by an Award Agreement
containing the terms of the award, including, but not limited to, the
performance criteria and such terms and conditions as may be determined from
time to time by the Board, in each case, not inconsistent with this Plan. In
relation to any Performance Award, the performance period may consist of one or
more calendar years or other fiscal period of at least 12 months in length for
which performance is being measured.

(b)         Terms and Conditions.  For Awards intended to be performance-based
compensation under Section 162(m) of the Code, Performance Awards shall be
conditioned upon the achievement of pre-established, objective goals relating to
one or more of the following performance measures, as determined in writing by
the Board and subject to such modifications as specified by the Board: cash
flow; cash flow from operations; earnings (including earnings before interest,
taxes, depreciation, and amortization or some variation thereof); earnings per
share, diluted or basic; earnings per share from continuing operations; net
asset turnover; inventory turnover; capital expenditures; debt; debt reduction;
working capital; return on investment; return on sales; net or

 

5



--------------------------------------------------------------------------------

gross sales; market share; equity ratios; economic value added; cost of capital;
assets or change in assets; expenses; expense reduction levels; productivity;
delivery performance; safety record and/or performance; environmental record
and/or performance; mine closures; stock price; interest-sensitivity gap levels;
return on equity or capital employed; total or relative increases to shareholder
return; return on capital; return on assets or net assets; revenue; income or
net income; operating income or net operating income; operating profit or net
operating profit; gross margin, operating margin or profit margin; amount of oil
and gas reserves; oil and gas reserve additions; oil and gas reserve replacement
ratios; costs of finding oil and gas reserves; daily natural gas and/or oil
production; charge-offs; non-performing assets; asset sale targets; asset
quality levels; value of assets; employee retention/attrition rates;
investments; regulatory compliance; satisfactory internal or external audits;
improvement of financial ratings; value creation; achievement of balance sheet
or income statement objectives; and completion of acquisitions, business
expansion, product diversification and other non-financial operating and
management performance objectives. To the extent consistent with
Section 162(m) of the Code, the Board may determine that certain adjustments
shall apply, in whole or in part, in such manner as determined by the Board, to
include or exclude the effect of any of the following events that occur during a
performance period including the following: the impairment of tangible or
intangible assets; asset write-downs; litigation or claim judgments or
settlements; acquisitions or divestitures; gains/losses on the sale of assets;
foreign exchange gains and/or losses; expenses related to stock offerings and
stock repurchases; the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results; business combinations,
reorganizations and/or restructuring programs, including, but not limited to,
reductions in force and early retirement incentives; currency fluctuations; and
any extraordinary, unusual, infrequent or non-recurring items, including, but
not limited to, such items described in management’s discussion and analysis of
financial condition and results of operations or the financial statements and
notes thereto appearing in the Company’s annual report to shareholders for the
applicable year. Performance measures may be determined either individually,
alternatively or in any combination, applied to either the Company as a whole or
to a business unit or subsidiary entity thereof, either individually,
alternatively or in any combination, and measured over a period of time
including any portion of a year, annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Board.

(c)         Preestablished Performance Goals.  For Awards intended to be
performance-based compensation under
Section 162(m) of the Code, performance goals relating to the performance
measures set forth above shall be preestablished in writing by the Board, and
achievement thereof certified in writing prior to payment of the Award, as
required by Section 162(m) and regulations promulgated thereunder. All such
performance goals shall be established in writing no later than ninety (90) days
after the beginning of the applicable performance period; provided however, that
for a performance period of less than one year, the Board shall take any such
actions prior to the lapse of 25% of the performance period. In addition to
establishing minimum performance goals below which no compensation shall be
payable pursuant to a Performance Award, the Board, in its discretion, may
create a performance schedule under which an amount less than or more than the
target award may be paid so long as the performance goals have been achieved.

(d)         Additional Restrictions/Negative Discretion.  The Board, in its sole
discretion, may also establish such additional restrictions or conditions that
must be satisfied as a condition precedent to the payment of all or a portion of
any Performance Awards. Such additional restrictions or conditions need not be
performance-based and may include, among other things, the receipt by a
Participant of a specified annual performance rating, the continued employment
by the Participant and/or the achievement of specified performance goals by the
Company, business unit or Participant. Furthermore and notwithstanding any
provision of this Plan to the contrary, the Board, in its sole discretion, may
retain the discretion to reduce the amount of any Performance Award to a
Participant if it concludes that such reduction is necessary or appropriate
based upon: (i) an evaluation of such Participant’s performance;
(ii) comparisons with compensation received by other similarly situated
individuals working within the Company’s industry; (iii) the Company’s financial
results and conditions; or (iv) such other factors or conditions that the Board
deems relevant; provided, however, the Board shall not use its discretionary
authority to increase any Award that is intended to be performance-based
compensation under Section 162(m) of the Code.

 

6



--------------------------------------------------------------------------------

(e)         Payment of Performance Awards.     Performance Awards may be paid in
a lump sum or in installments following the close of the performance period or,
in accordance with procedures established by the Board, on a deferred basis.

 

  9.     OTHER STOCK-BASED AWARDS.

The Board shall have authority to grant to Participants “Other Stock-Based
Awards,” which shall consist of any right that is (i) not an Award described in
Sections 5 through 8 above and (ii) an Award of Shares or an Award denominated
or payable in, valued in whole or in part by reference to, or otherwise based on
or related to, Shares (including, without limitation, securities convertible
into Shares), as deemed by the Board to be consistent with the purposes of the
Plan. Subject to the terms of the Plan and any applicable Award Agreement, the
Board shall determine the terms and conditions of any such Other Stock-Based
Award.

 

  10.   ELIGIBLE DIRECTORS.

Except as otherwise determined by the Board in its sole discretion, Eligible
Directors shall receive Awards in accordance with this Section. Except as
otherwise provided in this Section, Awards to Eligible Directors shall be
subject to the remaining provisions of the Plan.

(a)         Terms of Grants.  The exercise price per Share of each Option
granted to an Eligible Director shall be the Fair Market Value of a Share on the
Grant Date. Options shall vest ratably and become exercisable in one-third
increments on each anniversary of the Grant Date. Except as otherwise provided
in this paragraph, Options shall expire 10 years from the Grant Date. Unvested
Options shall immediately vest and become exercisable if an individual ceases to
be a director on account of death, disability or retirement at normal retirement
age for directors, and shall remain exercisable until the normal expiration of
the Option. Upon termination as a director for any other reason other than
Cause, unvested Options shall be forfeited and vested Options shall remain
exercisable for three months following the termination date. Upon termination as
a Director for Cause, all Options (whether or not vested) shall be forfeited as
of the termination date.

(b)         Deferred Stock Unit Grants.  The Board may grant Deferred Stock
Units to Eligible Directors in lieu of all or any portion of the annual retainer
or meeting fees otherwise payable to the Eligible Directors. Each Deferred Stock
Unit shall entitle the Eligible Director to receive one Share or an amount of
cash equal to the Fair Market Value of a Share on the payment date, on terms and
conditions established by the Board. The Board may also permit Eligible
Directors to elect to receive Deferred Stock Units in lieu of all or any portion
of the annual retainer or meeting fees otherwise payable to the Eligible
Director in cash, or to defer receipt of Shares or cash to be paid pursuant to
Deferred Stock Units, in accordance with a deferred compensation policy to be
established by the Company.

(c)         Other Awards.  The Board in its sole discretion may grant other
types of Awards to Eligible Directors other than those specifically described in
this Section 10.

 

  11.   TERMINATION OF EMPLOYMENT/SERVICE.

The Board shall have the full power and authority to determine the terms and
conditions that shall apply to any Award upon a termination of
employment/service, including a termination by the Company or an Affiliate of
the Company without Cause, by a Participant voluntarily, or by reason of death,
Disability or Retirement.

 

  12.   CHANGE IN CONTROL.

To the extent not inconsistent with Section 14(r) hereof, in the event that the
Company engages in a transaction constituting a Change in Control, the Board
shall have complete authority and discretion, but not the obligation, to
accelerate the vesting of outstanding Awards and the termination of restrictions
on Shares.

 

7



--------------------------------------------------------------------------------

In addition the Board may, if deemed appropriate, in its discretion, determine
that in connection with a Change in Control, (i) to provide for an equivalent
award or Substitute Award in respect of securities of the surviving entity of
such transaction; (ii) upon advance notice to the affected Participants, cancel
any outstanding Options or Stock Appreciation Rights and pay to the holders
thereof, in cash, stock or other property (including the property, if any,
payable in such a transaction) (or any combination thereof), an amount equal to
the excess of the fair market value of the Shares covered by the Award, based on
the price per Share received or to be received by other shareholders of the
Company in such a transaction or such other value as determined by the Board
(the “Transaction Fair Market Value”), over the exercise price of the Award, or
(iii) make provision for a cash payment or payment of other property (including
the property, if any, payable in such transaction) to the holder of any other
outstanding Award in settlement of such Award; provided that, in the case of an
Option or Stock Appreciation Right with an exercise price that equals or exceeds
the Transaction Fair Market Value, the Board may cancel such Options or Stock
Appreciation Right without payment or consideration therefor. Any such action
taken shall be performed in accordance with the applicable provisions of the
Code and treasury regulations issued thereunder so as not to affect the status
of (A) any Award intended to qualify as an Incentive Stock Option under
Section 422 of the Code, unless the Board determines otherwise, (B) any Award
intended to comply as performance-based compensation under Section 162(m) of the
Code, unless the Board determines otherwise, or (C) any Award intended to comply
with, or qualify for an exception to, Section 409A of the Code. Any such action
taken by the Board will be final, conclusive and binding for all purposes of
this Plan.

 

  13.   AMENDMENT AND TERMINATION.

(a)         Amendments to the Plan and Award Agreements.  Except to the extent
prohibited by applicable law and unless otherwise expressly provided in an Award
Agreement or in the Plan, the Board may amend, alter, suspend, discontinue,
cancel or terminate the Plan or an Award Agreement or any portion thereof at any
time; provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall: (i) be made without shareholder approval
if such approval is necessary to comply with any tax or regulatory requirement
for which or with which the Board deems it necessary or desirable to qualify or
comply; or (ii) be made without the consent of the affected Participant, if such
action would adversely affect any material rights of such Participant under any
outstanding Award; or (iii) accelerate the vesting or exercisability of any
Awards other than in connection with a Participant’s death, Disability,
Retirement or a Change in Control or other transaction contemplated by
Section 3(c) hereof; provided further, the foregoing limitation shall not apply
to (A) Awards for up to 5 percent (5%) of the aggregate number of Shares
authorized for issuance under this Plan or (B) any Performance Award the payment
of which remains contingent on the attainment of performance goal(s).
Notwithstanding the foregoing or any provision of the Plan or an Award Agreement
to the contrary, the Board may at any time (without the consent of any
Participant) modify, amend or terminate any or all of the provisions of this
Plan or an Award Agreement to the extent necessary to: (i) conform the
provisions of the Plan and/or Award with Section 162(m), Section 409A or any
other provision of the Code or other applicable law, the regulations issued
thereunder or an exception thereto, regardless of whether such modification,
amendment or termination of the Plan and/or Award shall adversely affect the
rights of a Participant; and (ii) to enable the Plan to achieve its stated
purposes in any jurisdiction outside the United States in a tax-efficient manner
and in compliance with local rules and regulations.

(b)         Adjustment of Awards upon the Occurrence of Certain Unusual or
Nonrecurring Events.  The Board is authorized to make adjustments in the terms
and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (including, without limitation, the events
described in Section 3(c) hereof) affecting the Company, any Affiliate, or the
financial statements of the Company or any Affiliate, or of changes in
applicable laws, regulations, or accounting principles, whenever the Board
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan; provided that no such adjustment shall be authorized to the
extent that such authority would be inconsistent with the Plan’s meeting the
requirements of Section 162(m) or Section 409A.

 

8



--------------------------------------------------------------------------------

(c)         Cancellation.  Any provision of this Plan or any Award Agreement to
the contrary notwithstanding, the Board may cause any Award granted hereunder to
be canceled in consideration of a cash payment or alternative Award made to the
holder of such canceled Award equal in value to the Fair Market Value of such
canceled Award except to the extent that such payment would violate the
requirements of Section 409A of the Code. Notwithstanding the foregoing and any
other provision of this Plan, except in connection with a corporate transaction
involving the Company (including, without limitation, any stock dividend,
distribution (whether in the form of cash, other Company securities, or other
property), stock split, extraordinary cash dividend, recapitalization, Change in
Control, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other Company securities, or similar
transaction(s)), the terms of outstanding Options or Stock Appreciation Rights
may not be amended to reduce the exercise price of such outstanding Options or
Stock Appreciation Rights or to cancel outstanding Options or Stock Appreciation
Rights in exchange for cash, other Awards or Options or Stock Appreciation
Rights with an exercise price that is less than the exercise price of the
original Options or Stock Appreciation Rights without obtaining shareholder
approval

 

  14.   GENERAL PROVISIONS.

(a)         Dividend Equivalents.  In the sole and complete discretion of the
Board, an Award may provide the Participant with dividends or dividend
equivalents, payable in cash, Shares, other securities or other property on a
current or deferred basis.

(b)         Nontransferability.  Except to the extent provided in an Award
Agreement, no Award shall be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant, except by will or the laws
of descent and distribution.

(c)         No Rights to Awards.  No Employee, Participant or other Person shall
have any claim to be granted any Award, and there is no obligation for
uniformity of treatment of Employees, Eligible Directors, consultants,
Participants, or holders or beneficiaries of Awards under the Plan. The terms
and conditions of Awards need not be the same with respect to each recipient.

(d)         Share Certificates and Legal Restrictions.  All certificates for
Shares or other securities of the Company or any Affiliate delivered under the
Plan pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Board may deem advisable under the
Plan or the rules, regulations, and other requirements of the SEC, any stock
exchange upon which such Shares or other securities are then listed, and any
applicable federal or state laws, and the Board may cause a legend or legends to
be put on any such certificates to make appropriate reference to such
restrictions.

(e)         Withholding.  A Participant may be required to pay to the Company or
any Affiliate and the Company or any Affiliate shall have the right and is
hereby authorized to withhold from any Award, from any payment due or transfer
made under any Award or under the Plan or from any compensation or other amount
owing to a Participant an amount (in cash, Shares, other securities, other
Awards or other property) sufficient to cover any federal, state, local or
foreign income taxes or such other applicable taxes required by law in respect
of an Award, its exercise, or any payment or transfer under an Award or under
the Plan and to take such other action as may be necessary in the opinion of the
Company to satisfy all obligations for the payment of such taxes. The Company
may, in its discretion, permit a Participant (or any beneficiary or other Person
entitled to act) to elect to pay a portion or all of the amount such taxes in
such manner as the Committee shall deem to be appropriate, including, but not
limited to, authorizing the Company to withhold, or agreeing to surrender to the
Company, Shares owned by such Participant or a portion of such forms of payment
that would otherwise be distributed pursuant to an Award. Notwithstanding the
foregoing or any provisions of the Plan to the contrary, any broker-assisted
cashless exercise shall comply with the requirements of Financial Accounting
Standards Board, Accounting Standards Codification, Topic 718 and any
withholding satisfied through a net-settlement shall be limited to the minimum
statutory withholding requirements.

 

9



--------------------------------------------------------------------------------

(f)         Award Agreements.  Unless otherwise determined by the Board, each
Award hereunder shall be evidenced by an Award Agreement that shall be delivered
to the Participant and shall specify the terms and conditions of the Award and
any rules applicable thereto.

(g)         No Limit on Other Compensation Arrangements.  Nothing contained in
the Plan shall prevent the Company or any Affiliate from adopting or continuing
in effect other compensation arrangements, which may, but need not, provide for
the grant of Options, Restricted Stock, Shares and other types of Awards
provided for hereunder (subject to shareholder approval if such approval is
required), and such arrangements may be either generally applicable or
applicable only in specific cases.

(h)         No Right to Employment.  The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Affiliate. Further, the Company or an Affiliate may at any time
dismiss a Participant from employment, free from any liability or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any Award
Agreement.

(i)         No Rights as Shareholder.  Subject to the provisions of the
applicable Award, no Participant or holder or beneficiary of any Award shall
have any rights as a shareholder with respect to any Shares to be distributed
under the Plan until he or she has become the holder of such Shares.
Notwithstanding the foregoing, in connection with each grant of Restricted Stock
hereunder, the applicable Award shall specify if and to what extent the
Participant shall not be entitled to the rights of a shareholder in respect of
such Restricted Stock.

(j)         Governing Law.  The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan and any Award Agreement shall
be determined in accordance with the laws of the State of Delaware without
giving effect to the conflict of law principles thereof.

(k)         Severability.  If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Board, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Board,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.

(l)         Other Laws.  The Board may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation or entitle the
Company to recover the same under Section 16(b), and any payment tendered to the
Company by a Participant, other holder or beneficiary in connection with the
exercise of such Award shall be promptly refunded to the relevant Participant,
holder, or beneficiary. Without limiting the generality of the foregoing, no
Award granted hereunder shall be construed as an offer to sell securities of the
Company, and no such offer shall be outstanding, unless and until the Board in
its sole discretion has determined that any such offer, if made, would be in
compliance with all applicable requirements of the U.S. federal securities laws
and any other laws to which such offer, if made, would be subject.

(m)         No Trust or Fund Created.  Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and a Participant or
any other Person. To the extent that any Person acquires a right to receive
payments from the Company or any Affiliate pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Company or any Affiliate.

(n)         No Fractional Shares.  No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Board shall determine
whether cash, other securities, or other property shall be paid or

 

10



--------------------------------------------------------------------------------

transferred in lieu of any fractional Shares or whether such fractional Shares
or any rights thereto shall be canceled, terminated, or otherwise eliminated.

(o)         Headings.  Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(p)         Parachute Payments.  The Board may provide in an Award Agreement
that no amounts shall be paid or considered paid to the extent that any such
payments would be nondeductible by the Company under Code Section 280G.

(q)         Section 162(m).  Notwithstanding any provision of the Plan or Award
Agreement to the contrary if an Award under this Plan is intended to qualify as
performance-based compensation under Section 162(m) of the Code and the
regulations issued thereunder and a provision of this Plan or an Award Agreement
would prevent such Award from so qualifying, such provision shall be
administered, interpreted and construed to carry out such intention (or
disregarded to the extent such provision cannot be so administered, interpreted
or construed). In no event shall any member of the Board, the Committee or the
Company (or its employees, officers or directors) have any liability to any
Participant (or any other Person) due to the failure of an Award to satisfy the
requirements of Section 162(m) of the Code.

(r)         Section 409A.  Notwithstanding any provision of the Plan or an Award
Agreement to the contrary, if any Award or benefit provided under this Plan is
subject to the provisions of Section 409A, the provisions of the Plan and any
applicable Award Agreement shall be administered, interpreted and construed in a
manner necessary to comply with Section 409A or an exception thereto (or
disregarded to the extent such provision cannot be so administered, interpreted
or construed). The following provisions shall apply, as applicable:

(i)         If a Participant is a Specified Employee and a payment subject to
Section 409A (and not excepted therefrom) to the Participant is due upon
Separation from Service, such payment shall be delayed for a period of six
(6) months after the date the Participant Separates from Service (or, if
earlier, the death of the Participant). Any payment that would otherwise have
been due or owing during such six-month period will be paid immediately
following the end of the six-month period in the month following the month
containing the 6-month anniversary of the date of termination unless another
compliant date is specified in the applicable agreement.

(ii)         For purposes of Section 409A, and to the extent applicable to any
Award or benefit under the Plan, it is intended that distribution events qualify
as permissible distribution events for purposes of Section 409A and shall be
interpreted and construed accordingly. With respect to payments subject to
Section 409A, the Company reserves the right to accelerate and/or defer any
payment to the extent permitted and consistent with Section 409A. Whether a
Participant has Separated from Service or employment will be determined based on
all of the facts and circumstances and, to the extent applicable to any Award or
benefit, in accordance with the guidance issued under Section 409A. For this
purpose, a Participant will be presumed to have experienced a Separation from
Service when the level of bona fide services performed permanently decreases to
a level less than twenty percent (20%) of the average level of bona fide
services performed during the immediately preceding thirty-six (36) month period
or such other applicable period as provided by Section 409A.

(iii)         The Board, in its discretion, may specify the conditions under
which the payment of all or any portion of any Award may be deferred until a
later date. Deferrals shall be for such periods or until the occurrence of such
events, and upon such terms and conditions, as the Board shall determine in its
discretion, in accordance with the provisions of Section 409A, the regulations
and other binding guidance promulgated thereunder; provided, however, that no
deferral shall be permitted with respect to Options, Stock Appreciation

 

11



--------------------------------------------------------------------------------

Rights and other stock rights subject to Section 409A. An election shall be made
by filing an election with the Company (on a form provided by the Company) on or
prior to December 31st of the calendar year immediately preceding the beginning
of the calendar year (or other applicable service period) to which such election
relates (or at such other date as may be specified by the Board to the extent
consistent with Section 409A) and shall be irrevocable for such applicable
calendar year (or other applicable service period). To the extent authorized, a
Participant who first becomes eligible to participate in the Plan may file an
election (“Initial Election”) at any time prior to the 30-day period following
the date on which the Participant initially becomes eligible to participate in
the Plan (or at such other date as may be specified by the Board to the extent
consistent with Section 409A). Any such Initial Election shall only apply to
compensation earned and payable for services rendered after the effective date
of the Election.

(iv)         The grant of Non-Qualified Stock Options, Stock Appreciation Rights
and other stock rights subject to Section 409A shall be granted under terms and
conditions consistent with Treas. Reg. § 1.409A-1(b)(5) such that any such Award
does not constitute a deferral of compensation under Section 409A. Accordingly,
any such Award may be granted to Employees and Eligible Directors of the Company
and its subsidiaries and affiliates in which the Company has a controlling
interest. In determining whether the Company has a controlling interest, the
rules of Treas. Reg. § 1.414(c)-2(b)(2)(i) shall apply; provided that the
language “at least 50 percent” shall be used instead of “at least 80 percent” in
each place it appears; provided, further, where legitimate business reasons
exist (within the meaning of Treas. Reg. § 1.409A-1(b)(5)(iii)(E)(i)), the
language “at least 20 percent” shall be used instead of “at least 80 percent” in
each place it appears. The rules of Treas. Reg. §§ 1.414(c)-3 and 1.414(c)-4
shall apply for purposes of determining ownership interests.

(v)         Notwithstanding anything to the contrary contained herein and with
respect to Options that were earned and vested under the Plan prior to
January 1, 2005 (as determined under Section 409A, “Grandfather Options”), such
Grandfathered Options are intended to be exempt from Section 409A and shall be
administered and interpreted in a manner intended to ensure that any such
Grandfathered Option remains exempt from Section 409A. No amendments or other
modifications shall be made to such Grandfathered Options except as specifically
set forth in a separate writing thereto, and no amendment or modification to the
Plan shall be interpreted or construed in a manner that would cause a material
modification (within the meaning of Section 409A, including Treas. Reg. §
1.409A-6(a)(4)) to any such Grandfathered Options.

(vi)         In no event shall any member of the Board, the Committee or the
Company (or its employees, officers or directors) have any liability to any
Participant (or any other Person) due to the failure of an Award to satisfy the
requirements of Section 409A.

(s)         Clawback.  Notwithstanding any other provisions in this Plan, any
Award which is subject to recovery under any law, government regulation, stock
exchange listing requirement, or Company policy, shall be subject to such
deductions, recoupment and clawback as may be required to be made pursuant to
such law, government regulation, stock exchange listing requirement or Company
policy.

(t)         Sub-Plans.  The Board may from time to time establish sub-plans
under this Plan for purposes of satisfying securities, tax or other laws of
various jurisdictions in which the Company intends to grant Awards. Any
sub-plans shall contain such limitations and other terms and conditions as the
Board determines are necessary or desirable. All sub-plans shall be deemed a
part of this Plan, but, if applicable, each sub-plan shall apply only to the
Participants in the jurisdiction for which the sub-plan was designed.

 

  15.   TERM OF THE PLAN.

(a)         Effective Date.  The amendment and restatement of this Plan shall be
effective on May 1, 2012 (the “Effective Date”), subject to its approval by the
shareholders of the Company.

 

12



--------------------------------------------------------------------------------

(b)         Expiration Date.  No Awards may be granted under the Plan after the
day immediately preceding the tenth anniversary of the Effective Date. Unless
otherwise expressly provided in the Plan or in an applicable Award Agreement,
any Award granted hereunder may, and the authority of the Board or the Committee
to amend, alter, adjust, suspend, discontinue, or terminate any such Award or to
waive any conditions or rights under any such Award shall, continue after the
authority for grant of new Awards hereunder has been exhausted.

 

  16.   DEFINITIONS.

As used in the Plan, the following terms shall have the meanings set forth
below:

“Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company, (ii) any entity in which the Company has a
significant equity interest and (iii) an Affiliate of the Company as defined in
Rule 12b-2 promulgated under Section 12 of the Exchange Act, in either case as
determined by the Committee.

“Annual Service Period” means an annual period determined by the Board, which
annual period shall be January 1 through December 31 or such other annual period
as may be designated from time to time by the Board.

“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit, Performance Award or Other Stock-Based Award.

“Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award, which shall not become effective
until executed or acknowledged by a Participant.

“Board” shall mean the Board of Directors of the Company.

“Cause” shall mean, unless otherwise defined in the applicable Award Agreement,
a determination by the Committee that a Participant has: (1) committed an act of
embezzlement, fraud, dishonesty or breach of fiduciary duty to the Company;
(2) deliberately and repeatedly violated the rules of the Company or the valid
instructions of the Board or an authorized officer of the Company; (3) made any
unauthorized disclosure of any of the material secrets or confidential
information of the Company; or (4) engaged in any conduct that could reasonably
be expected to result in material loss, damage or injury to the Company.

“Change in Control” shall mean, unless otherwise defined in the applicable Award
Agreement, the earliest to occur of: (1) any one “person” as such term is used
in Sections 13(d) and 14(d) of the Exchange Act (other than (A) the Company,
(B) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company, and (C) any corporation owned, directly or indirectly, by
the shareholders of the Company in substantially the same proportions as their
ownership of Shares), or more than one “person” acting as a “group,” is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act)
of Shares that, together with the Shares held by such “person” or “group,”
possess more than 50% of the total fair market value or total voting power of
the Shares and other stock of the Company; (2) a majority of members of the
Board is replaced during any 12 month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election; or (3) the sale of all or substantially all
of the Company’s assets. Notwithstanding the foregoing or any provision of this
Plan to the contrary, it is intended that the foregoing definition of Change in
Control qualify as a change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation, within the meaning of Treas. Reg. § 1.409A-3(i)(5), and shall
be interpreted and construed to effectuate such intent.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

13



--------------------------------------------------------------------------------

“Committee” shall mean a committee of the Board designated by the Board to be
responsible for the administration of the Plan (though excluding day-to-day
administration). To the extent deemed appropriate by the Board, the Committee
shall be composed of not less than two individuals who are “outside directors”
within the meaning of Code Section 162(m) and “non-employee directors” within
the meaning of Section 16 and “independent directors” within the meaning of
Section 303A of the New York Stock Exchange Listed Company Manual.

“Company” shall mean CONSOL Energy Inc.

“Deferred Stock Unit” means a right, granted to Eligible Directors in accordance
with Section 10, to acquire a Share for no consideration or some other amount
determined by the Board.

“Disability” shall mean, unless otherwise defined in the applicable Award
Agreement, a Participant’s inability, because of physical or mental incapacity
or injury (that has continued for a period of at least 12 consecutive calendar
months), to perform for the Company or an Affiliate substantially the same
services as he or she performed prior to incurring such incapacity or injury.
Notwithstanding the foregoing, with respect to any Award that is subject to
Section 409A (and not excepted therefrom) and payable upon Disability, such term
shall mean the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or to last for a continuous period of
not less than 12 months.

“Effective Date” shall have the meaning set forth in Section 15(a) hereof.

“Eligible Director” means a director who is not an employee of the Company or
any of its Affiliates.

“Employee” shall mean an employee or consultant of the Company or of any
Affiliate, including any individual who enters into an employment agreement with
the Company or an Affiliate which provides for commencement of employment within
three months of the date of the agreement.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” shall mean the fair market value of the property or other
items being valued, as determined by the Board in its sole discretion. Fair
Market Value with respect to the Shares, as of any date, shall mean (i) if the
Shares are listed on a securities exchange or are traded over the NASDAQ
National Market System, the closing sales price of the Shares on such exchange
or over such system on such date, or in the absence of reported sales on such
date, the closing sales price on the immediately preceding date on which sales
were reported, (ii) if the Shares are not so listed or traded, the mean between
the bid and offered prices of the Shares as quoted by the National Association
of Securities Dealers through NASDAQ for such date or (iii) in the event there
is no public market for the Shares, the fair market value as determined by the
Board in its sole discretion.

“Full-Value Award” means any Award of Shares under this Plan or an Award payable
in Shares, other than an Option or a Stock Appreciation Right.

“Grant Date” means, with respect to an Award, date on which the Board makes the
determination to grant such Award, or such other date as is determined by the
Board. Within a reasonable time thereafter, the Company will deliver an Award
Agreement to the Participant.

“Incentive Stock Option” shall mean a right to purchase Shares from the Company
that is granted under Section 5 of the Plan and that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.

 

14



--------------------------------------------------------------------------------

“Non-Qualified Stock Option” shall mean a right to purchase Shares from the
Company that is granted under Section 5 of the Plan and that is not intended to
be an Incentive Stock Option.

“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option
and shall include a Restoration Option.

“Other Stock-Based Award” shall mean any right granted under Section 9 of the
Plan.

“Participant” shall mean any Employee or Eligible Director who receives an Award
under the Plan.

“Performance Award” shall mean any right granted under Section 8 of the Plan.

“Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, government or political
subdivision thereof or other entity.

“Plan” shall mean this CONSOL Energy Inc. Equity Incentive Plan as amended and
restated herein.

“Restoration Option” shall mean an Option granted pursuant to Section 5(e) of
the Plan.

“Restricted Stock” shall mean any Share granted under Section 7 of the Plan.

“Restricted Stock Unit” shall mean any unit granted under Section 7 of the Plan.

“Retirement” shall mean with respect to a Participant other than an Eligible
Director retirement of a Participant from the employ or service of the Company
or any of its Affiliates in accordance with the terms of the applicable Company
retirement plan or, if a Participant is not covered by any such plan, retirement
on or after such Participant’s 65th birthday, unless otherwise defined in the
applicable Award Agreement.

“SEC” shall mean the Securities and Exchange Commission or any successor thereto
and shall include the staff thereof.

“Section 16” shall mean Section 16 of the Exchange Act and the rules promulgated
thereunder and any successor provision thereto as in effect from time to time.

“Section 162(m)” shall mean Section 162(m) of the Internal Revenue Code of 1986
and the rules promulgated thereunder or any successor provision thereto as in
effect from time to time.

“Section 409A” shall mean Section 409A of the Code, the regulations and other
binding guidance promulgated thereunder.

“Separation from Service” and “Separate from Service” shall mean the
Participant’s death, retirement or other termination of employment or service
with the Company (including all persons treated as a single employer under
Section 414(b) and 414(c) of the Code) that constitutes a “separation from
service” (within the meaning of Section 409A). For purposes hereof, the
determination of controlled group members shall be made pursuant to the
provisions of Section 414(b) and 414(c) of the Code; provided that the language
“at least 50 percent” shall be used instead of “at least 80 percent” in each
place it appears in Section 1563(a)(1),(2) and (3) of the Code and Treas. Reg. §
1.414(c)-2; provided, further, where legitimate business reasons exist (within
the meaning of Treas. Reg. § 1.409A-1(h)(3)), the language “at least 20 percent”
shall be used instead of “at least 80 percent” in each place it appears. Whether
a Participant has Separated from Service will be determined based on all of the
facts and circumstances and, to the extent applicable to any Award or benefit,
in accordance with the guidance issued under Section 409A. A Participant will be
presumed to have experienced a Separation from Service when the level of bona
fide services performed permanently decreases to a level less than twenty
percent (20%) of the

 

15



--------------------------------------------------------------------------------

average level of bona fide services performed during the immediately preceding
thirty-six (36) month period or such other applicable period as provided by
Section 409A.

“Specified Employee” means a key employee (as defined in Section 416(i) of the
Code without regard to paragraph (5) thereof) of the Company as determined in
accordance with the regulations issued under Code Section 409A and the
procedures established by the Company.

“Shares” shall mean shares of the common stock, $.01 par value, of the Company,
or such other securities of the Company as may be designated by the Board from
time to time.

“Stock Appreciation Right” shall mean any right granted under Section 6 of the
Plan.

“Substitute Awards” shall mean Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.

“Transaction Fair Market Value” shall have the meaning set forth in Section 12.

 

16